Citation Nr: 1740750	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to extraschedular evaluation for service-connected bilateral upper extremity radiculopathy.

2.  Entitlement to extraschedular evaluation based on the collective impact of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2014 decision, the Board granted entitlement to a 40 percent rating for right upper extremity radiculopathy, and a 30 percent rating for left extremity radiculopathy and remanded the issue of a total disability rating based on individual unemployability to the agency of original jurisdiction for additional development.  The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2015, the Court granted the joint motion for partial vacatur and remand filed by representatives for both parties.  The parties did not disturb the portion of the August 2014 Board decision which remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders to the RO for further development.  The portion of the August 2014 Board decision which denied ratings in excess of 40 percent for right upper extremity radiculopathy and 30 percent for left extremity radiculopathy was vacated; these claims were remanded to the Board, and in April 2015 the issues were remanded by the Board for development consistent with the joint motion. 

The Veteran submitted an additional claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders in May 2015.  In February 2016, the Veteran submitted correspondence requesting that the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders be withdrawn.  Pursuant to 38 C.F.R. § 20.204, this issue was withdrawn, and the Board does not have jurisdiction over this issue.

In a September 2016 decision, the Board denied entitlement to a disability rating in excess of 40 percent for upper right extremity radiculopathy, entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy, and entitlement to an extraschedular evaluation for the Veteran's service-connected right upper extremity radiculopathy and left upper extremity radiculopathy, and on a collective basis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In May 2017 the Court granted the joint motion for partial remand filed by the representatives of both parties.  The parties did not disturb the portion of the Board's September 2016 decision which denied entitlement to a disability rating in excess of 40 percent for upper right extremity radiculopathy and entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy.  The portion of the September 2016 Board decision that denied entitlement to an extraschedular rating was vacated and remanded for action consistent with the joint motion.


FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the September 2016 decision with regard to VA's duties to notify and assist.

2.  In September 2015, the Director denied an extraschedular rating for the Veteran's service-connected bilateral upper extremity radiculopathy.

3.  The Veteran's bilateral upper extremity radiculopathy, singularly or in combination with his other service-connected disabilities, does not result in symptoms not contemplated by the applicable rating criteria for his disabilities.





CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for bilateral upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 5242-8515, 8510 (2016).

2.  The criteria for an extraschedular rating due to the collective impact of all of the Veteran's service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. § 3.321(b)(1) (2016); Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the May 2017 joint motion did not disturb the portion of the Board's September 2016 decision denying entitlement to a disability rating in excess of 40 percent for upper right extremity radiculopathy or entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy.  As such, the Board will only address the issue of an entitlement to an extraschedular rating, to include on a collective basis, for the Veteran's service-connected bilateral upper extremity radiculopathy.  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1).  The Board interprets this phrase to mean that although the unusual disability picture presented is not necessarily limited to that of "marked interference with employment or frequent periods of hospitalization," it must at least as likely as not present a disability picture similar in nature or severity to at least one of those two enumerated factors.

The Veteran has submitted written statements describing the pain and numbness he has in his hands.  He has also written that his medical problems make it difficult to lift and use heavy tools at work.  The Veteran's spouse has submitted written statements describing her husband's pain and restricted movement in his shoulders.

The Veteran's VA and private treatment records show frequent complaints of pain and weakness in both arms and shoulders which have been diagnosed as radiculopathy and neuropathic pain.

In February 2007, the Veteran complained of upper extremity pain.  April 2007 VA treatment records show that the Veteran had an acute exacerbation of his cervical radiculopathy causing right upper extremity neurological pain.  In May 2007, he reported bilateral upper extremity numbness and tingling.  The Veteran was noted be right hand dominant.  On examination, bilateral upper extremity power was somewhat decreased (4 to 4+ over 5 on the right).  On the right, he had decreased grip strength, decreased flexion and extension of the elbow, and was only able to abduct the right upper shoulder extremity to approximately 90 degrees before he complained of a pulling pain sensation of the right neck.  The Veteran had 1+ right sided bicep and tricep tendon reflexes compared to 2+ left bicep and tricep tendon reflex.  

A July 2007 private treatment report from Dr. R.S. notes the Veteran's complaints of numbness and tingling of both upper extremities.  Reflexes were 2+ bilaterally and symmetrical.  Evaluation of the right upper extremity showed generalized weakness of 4/5 on motor examination and decreased sensation.  Tinel's sign was negative.  The assessment was a chronic cervical strain with right upper extremity radiculopathy.  A July 2007 form regarding work restrictions also noted that the Veteran should not perform pushing or pulling with either hand.

A July 2007 private treatment report from Dr. B.G. also notes complaints of neck pain radiating to the upper extremities, right greater than left, for the past 7-8 years.  The doctor further noted the Veteran's complaint that he had marked right upper extremity weakness from April to June 2007 and "he could not lift his arm."  Neurological examination showed motor strength of 4/5 in the right deltoid and biceps, and 2/5 in the left iliopsoas.  Otherwise muscle strength was 5/5 throughout.  Sensation was decreased to light touch and pinprick in the right upper extremity.  Reflexes were 2+ and symmetric.  

At a July 2007 VA spine examination the Veteran reported neck pain which intermittently radiated to both shoulders, right greater than left, and down the right arm into the hand.  Neurological examination of the upper extremities demonstrated no muscle atrophy.  Deep tendon reflexes were 2+ in biceps and 2+ in triceps bilaterally.  Motor strength was 5/5 in both upper extremities and sensory was intact to sharp and dull.  Tinel's testing was negative at both elbows and the right wrist.  It was positive at the left wrist.

In August 2007, the Veteran underwent an electromyographic (EMG) evaluation following complaints of progressive numbness and tingling involving both hands, right greater than left.  The EMG report showed a subacute cervical radiculopathy on right involving C5-T1 myotomes, left chronic cervical radiculopathy involving C7-T1 myotomes, and concomitant left focal demyelinating ulnar neuropathy at the elbow.  
In June 2008, the Veteran complained of radiating pain down both arms.  His range of motion was "essentially normal," there was no muscle atrophy, and muscle, touch, and reflex testing was normal.  A June 2008 private neurological examination showed 4/5 strength proximally and distally in the upper extremities.  Sensation was subjectively decreased over the medial and lateral aspects of the right forearm and digits one through five.  The left upper extremity had decreased sensation in the lateral aspect of the upper arm, medial aspect of the forearm and digits one through five.  All nerve conduction studies were within normal limits.  

In December 2008, the Veteran complained of daily intermittent numbness in the entire right arm, from the axilla to the palm, which lasted for several hours.  His pain reportedly increased with over-head activities and when lying on right side.  In January 2009, the Veteran complained of a three to four month history of right arm numbness from the fingers up to the shoulder which improved when he shook his arm.  On physical examination, reflexes were 2/4 biceps and brachioradialis bilaterally.  Tinel's was positive on the right and Phalens was negative bilaterally.  Pin prick sensation was decreased on the first to third digits on the left and all fingertips on the right.  Light touch sensation was decreased in all fingers on the right.  The differential diagnosis was worsening cervical radiculopathy.  EMG showed "some evidence of chronic neuropathic change in the right bicep" and "no evidence of a median or ulnar mononeuropathy on the right."  

An April 2009 examination found normal upper extremity motion and strength.  In December 2009, the Veteran was examined for arm paresthesias and was found to have full upper extremity strength.

A July 2010 private evaluation from Dr. P.V. noted radicular symptoms in the upper extremities, including numbness, pins and needles, stabbing, and cramping in both hands.  Physical examination found sensory changes in both upper extremities.  

At a July 2010 VA examination, the Veteran reported having pain and tiredness in his arms and shoulders due to the heavy overhead work required by his job in air conditioning maintenance.  He reported having tingling in both hands.  Physical examination found normal upper extremity reflexes and strength.  Tinel's sign was positive only at the left elbow.  There was some decreased sharp sensation in both hands.

An October 2010 treatment report from Dr. R.S. noted decreased sensation to 4/5 in the right upper extremity and normal left upper extremity sensation.  Reflexes were 3+ in the left upper extremity, 0 at the biceps on the right, and 2+ at the triceps and brachioradialis.  Tinel's sign was negative.  

At a December 2011 VA examination, the diagnosis was cervical radiculopathy.  Strength was 5/5 bilaterally, there was no muscle atrophy, deep tendon reflexes were 1+ at both biceps, 2+ at both triceps, and absent at both brachioradialis.  Sensory examination was normal at the bilateral shoulder area and inner/outer forearms and absent at both wrists and fingers.  There was no radicular pain in either upper extremity.  The examiner found moderate bilateral upper extremity paresthesias and/or dysesthesias and numbness involving the C5/C6 nerve roots (upper radicular group).  The diagnosis was cervical radiculopathy.

A December 2011 VA EMG study found evidence of a mild, demyelinating, left median neuropathy at the wrist, consistent with carpal tunnel syndrome and mild, demyelinating, left ulnar neuropathy.  In September 2012, the Veteran was treated for tingling and numbness in his hands.  In November 2013, he again complained of paresthesias pain, tingling, and numbness in his right arm.

An October 2012 treatment report from Dr. R.S. notes findings of mild weakness of the right upper extremity at 4/5 and normal left upper extremity on motor examination.  Right upper extremity reflexes were biceps 0 and triceps and brachioradialis 2.  Left upper extremity reflexes were 3+.  Sensory examination was decreased in the right upper extremity and normal in the left upper extremity.  Tinel's was negative in both upper extremities.  

At an October 2012 VA peripheral nerves examination the Veteran complained of chronic daily paresthesias of both hands without total numbness which increased with neck movement.  He reported constant (excruciating at times) and intermittent (usually dull) mild bilateral upper extremity pain, mild bilateral upper extremity numbness, and moderate bilateral upper extremity paresthesias and/or dysesthesias.  Muscle strength, reflex, and sensory examinations were normal bilaterally.  Phalen's and Tinel's signs were positive on the left.  

On evaluation the examiner found mild incomplete paralysis of the left median and ulnar nerves, and bilateral upper radicular group.  The remaining nerves in both upper extremities were normal.  An electromyographic study of the left upper extremity revealed abnormal findings, but right upper extremity was normal.  Based on examination of the Veteran and review of his claims file, the examiner opined that the onset of the Veteran's bilateral upper extremity radiculopathy was more likely as not on or about March 28, 2003, when he underwent cervical magnetic resonance imaging (MRI) and the diagnosis seems to have been first entered.  Further, the examiner opined that the "current overal[l] assessment of the [V]eteran's upper extremity radiculopathy is that the condition is mild."  

In November 2013, the Board sought a VHA medical advisory opinion regarding the bilateral upper extremity radiculopathy claims, noting that the findings described in the medical evidence did not correspond to the functions listed in the rating criteria for the peripheral nerves in question and did not adequately identify the degree of sensory changes.  The Board sought to ascertain (1) the peripheral nerves affected by cervical radiculopathy as to each upper extremity, (2) whether the nerve involvement is sensory only or results in impairment of motor strength and function and (3) when the level of upper extremity radiculopathy impairment found on December 15, 2011 VA examination was first manifested.  

In February 2014, a VHA neurologist reviewed the VA and private medical records.  As to question (1) the neurologist opined that the presumed peripheral nerves that are affected by the cervical radiculopathy included bilateral C5-6 nerve roots only.  As to question (2), the VHA expert noted that October 2012 VA examination showed sensory and "mild" motor components, December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6, and prior neurologic examinations describe, at most, only mild right upper extremity weakness with no left upper extremity involvement.  

Regarding question (3), the VHA expert discussed the findings of Dr. B.G. of the Veteran's radiculopathy as far back as 2003, with decreased sensation but no weakness.  He also discussed the findings from 2007 to 2011 of mild weakness in the right bicep and deltoid, numbness in the right arm, and EMG evidence of chronic radiculopathy in the right bicep.

The Veteran's VA treatment records also show that in March 2014, he reported having pain in his shoulders and tingling in his fingertips.  He had full strength throughout his upper extremities except for pain and limited giving way, and reflexes and sensation were normal.  In September 2015, the Veteran reported a worsening of neuropathy in his hands.

At an August 2016 VA examination, the Veteran reported having burning, shooting pain in his arms.  During flare ups he reported suffering from an increase in sharp pains with itching.  Muscle strength, sensory, and reflex testing were normal bilaterally, and there was no muscle atrophy.  The examiner found no signs of radiculopathy or other neurologic abnormality, although he noted that the Veteran reported pain that radiated into the extremities.

Based on the February 2014 VHA medical opinion and the supporting medical evidence of record, the Board, in its September 2016 decision, found that the Veteran's bilateral upper extremity radiculopathy did not warrant ratings any higher than 40 percent for the right (major) extremity and 30 percent for the left (minor) extremity for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 8510, for moderate incomplete paralysis of the upper radicular group.

The Board further found no medical evidence showing that the Veteran's left or right upper extremity radiculopathy has been greater than "moderate" at any time during the period on appeal.  The factual evidence as explained by the VHA expert established that the peripheral nerves affected by the cervical radiculopathy are the bilateral C5-6 nerve roots only.  The VHA expert noted that the October 2012 VA examination showed sensory and "mild" motor components and the December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6.  

The Veteran's VA treatment records and examinations did show occasional findings of decreased bilateral upper extremity strength and sensations.  The Board found that such findings were consistent with the Veteran's assertions that he has regular pain, weakness, tingling, and numbness in his bilateral arms.  The Board acknowledged that the Veteran has such symptoms and that they do cause discomfort and affect his ability to lift, push, and pull objects.  However, the Board found that such symptoms did not indicate that the Veteran's disabilities are any worse than "moderate."  The maximum rating to be assigned for neuritis not characterized by organic changes is the rating for "moderate" incomplete paralysis.  38 C.F.R. § 4.123.  The Board concluded that there was no medical evidence of any organic changes to the Veteran's arms, such as muscle atrophy, and no rating higher than those assigned for "moderate" impairment can be given.

Furthermore, the evidence indicated that the Veteran was able to perform the activities of daily living, and most of his examinations throughout the period on appeal found no significant decrease in muscle strength or reflexes.  The Veteran's VA treatment records showed that he reported that he enjoys fishing and riding his bicycle, and in August 2016 he reported that he rode his bicycle around the neighborhood in the morning for 30 to 60 minutes.  Such an activity requires both strength and coordination of the arms, and the commendable ability to engage in such exercises further supports the finding that the Veteran's bilateral upper extremity radiculopathy is not "severe."  The Board found that the Veteran at no time had shown any indication of having complete paralysis of the bilateral arms, requiring that all shoulder and elbow movement be lost or severely affected.

The Board also found that there was no indication of any further functional limitation which is not encompassed by the assignment of "moderate" evaluations for both the right and left arm.  See 38 C.F.R. § 4.40, 4.45.  The Veteran has not been found to have any significant functional limitation of motion in his arms, and although he described his mobility as being affected by weakness and pain, the majority of the medical tests of record found only a mild decrease in muscle strength in the right and left arms.

At no time did any VA examiner or treating medical professional describe the Veteran's radiculopathy as "severe" or indicated that the symptoms had a severe impact on his ability to function.  The most recent August 2016 VA examination did not find any clinically observable symptoms of radiculopathy whatsoever, although the examiner acknowledged the Veteran's subjective reports of pain.  In the absence of any clinical evidence of severe impairment due to right or left upper extremity radiculopathy, the Board found that no higher ratings than 40 percent for the right arm and 30 percent for the left arm could be assigned.  38 C.F.R. § 4.124a.

In April 2014, the Board remanded these issues for referral to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

The Director of Compensation Service responded with a September 2015 Administrative Review.  The Review discussed the Veteran's employment with the United States Postal Service, which the Veteran had previously reported was ongoing, although he had taken medical leave and light duty on several occasions due to physical disability.  The evidence showed that the Veteran's upper extremity radiculopathy impacted his ability to perform manual labor and overhead reaching, and that pain impacted his ability to use his arms for manual tasks.  Nevertheless there was no evidence that muscle strength was significantly weakened, and there was no evidence of atrophy or surgical procedures or hospitalizations.  None of the available evidence indicated that the Veteran's upper extremity radiculopathy was severe enough to warrant an increased evaluation on a schedular or extraschedular basis.  The Director found that there was no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical, and the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected bilateral upper extremity radiculopathy was not wholly contemplated by the criteria utilized to assign the current evaluations.

Because the Director determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the extraschedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

After reviewing all of the evidence of record, the Board finds that the severity of the Veteran's right and left upper extremity radiculopathy is adequately contemplated by the rating schedule, and extraschedular evaluation is not warranted. 

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for these disabilities are fully encompassed by the relevant rating criteria.  The rating criteria for diseases of the peripheral nerves are purposefully broad so that they can encompass symptoms including loss of reflexes, muscle atrophy, sensory disturbances, and pain, including "excruciating" pain.  38 C.F.R. § 4.123.  The Veteran's symptoms have primarily manifested by pain, weakness, tingling, and numbness.  These are precisely the type of factors considered in the rating criteria.  There is no evidence of any further impairment outside of the norm for these disorders or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not required any surgical intervention for these disorders.  

The Veteran's evaluations for these disabilities, 30 and 40 percent, are reflective of the impact that such disabilities are expected to have on the Veteran's occupational functioning.  There is no evidence that the occupational impact of the Veteran's disabilities has been greater than that which is already compensated by the schedular rating.  

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, the assignment of extraschedular disability rating for bilateral upper extremity radiculopathy is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Turning to entitlement to an extraschedular rating based on the collective impact of the Veteran's bilateral upper extremity radiculopathy, along with his other service-connected disabilities, the Board initially notes that, pursuant to the Court's holding in Yancy v. McDonald, 27 Vet. App. 484 (2016), it need only address the issue of entitlement to an extraschedular rating for the combined effects of the Veteran's service-connected disabilities if the issue is argued by the claimant or is reasonably raised by the record.  In this case, the parties to the May 2017 joint motion agreed that the issue was reasonably raised by a March 2016 letter written by the Veteran in which he contended that he was "forced to retire" the previous year due to an "inability to do physical labor," and further asserted that his retirement "speaks volume[s] of his physical condition."  

In his December 2015 and March 2016 letters, the Veteran has, in essence, claimed, when taken together his service-connected disabilities prevented him from working.  Significantly, the Board notes that the combined rating for all of the Veteran's service-connected disorders, under the combined ratings table at 38 C.F.R. § 4.25, was 100 percent disabling as of October 9, 2012; encompassing 60 percent for herniated nucleus pulposus L4/5, with nerve root impingement; 40 percent for radiculopathy right upper extremity; 30 percent for radiculopathy left upper extremity; 30 percent for traumatic cervical disc disease; 20 percent for radiculopathy right lower extremity; 20 percent for radiculopathy left lower extremity; 10 percent for bilateral hearing loss; and 10 percent for tinnitus.  Thus, the assigned total rating adequately represents the average impairment of earning capacity resulting from the Veteran's service-connected disabilities.  Kuppamala v. McDonald, 27 Vet. App. 447, 453 (2015).

Prior to the assignment of the 100 percent rating, effective February 26, 2007, the Veteran's service-connected disorders, under the combined ratings table at 38 C.F.R. § 4.25, was 90 percent; encompassing 60 percent for herniated nucleus pulposus L4/5, with nerve root impingement; 40 percent for radiculopathy right upper extremity; 30 percent for radiculopathy left upper extremity; 30 percent for traumatic cervical disc disease; 0 percent for radiculopathy right lower extremity; and 0 percent for radiculopathy left lower extremity.  

In considering the first Thun element, the Board acknowledges that in a letters dated in December 2015 and March 2016, the Veteran asserted that he had to retire in July 2015 due to his inability to do physical labor as a result of his service-connected disabilities.  However, the Veteran has not identified, there is no medical evidence to suggest, and the record does not otherwise indicate, that his bilateral upper extremity radiculopathies have combined or interacted with his other service-connected disabilities in such a way as to result in further symptoms or disabilities not already accounted for by the rating criteria applicable to each disability individually.  

Therefore, as the first Thun element has not been met, referral to the Director for extraschedular consideration is not warranted.

Moreover, considering the second Thun element, as noted above, there is no indication in the evidence of record of frequent periods of hospitalization or marked interference with his employment.  Importantly, the Veteran has stated that he was able to continue working until July 2015.  See December 2015 Veteran statement.  Moreover, there is no indication from his employer that his disabilities interfered with his employment to a marked degree, to include discipline, leave counseling, or reduced pay.

In light of the above, the Board finds that entitlement to an extraschedular rating based on the collective impact of his service-connected disabilities is unwarranted.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an extraschedular rating for service-connected bilateral upper extremity radiculopathy is denied.

Entitlement to an extraschedular rating based on the collective impact of service-connected disabilities is denied.








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


